Upon consideration of the petition filed by State of NC on the 19th of January 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 8th of February 2018."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this *133Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).